           Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 1 of 19




 1   David R. Bush, State Bar No. 154511
     LAW OFFICE OF DAVID R. BUSH
 2   321 South Main Street #502
     Sebastopol CA 95472
 3   Telephone: (707) 321-5028
     drbush@drbushlaw.com
 4
     Attorney for Plaintiffs
 5   ESTATE OF SANDRA LEE HARMON,
     by and through successor in interest SARAH GATLIFF,
 6   and SARAH GATLIFF individually

 7
                                 UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9

10

11   ESTATE OF SANDRA LEE HARMON, by             Case No.
     and through successor in interest SARAH
12   GATLIFF, and SARAH GATLIFF
     individually,                               COMPLAINT FOR DAMAGES
13
                  Plaintiffs,           1. EXCESSIVE FORCE
14                                      2. LOSS OF FAMILIAL ASSOCIATION
          v.                            3. SPOLIATION OF EVIDENCE
15                                      4. CONSPIRACY
                                        5. SUPERVISORY LIABILITY
16   COUNTY OF SAN MATEO, SAN MATEO     6. MUNICIPAL LIABILITY
     COUNTY SHERIFF’S OFFICE, SAN MATEO 7. WRONGFUL DEATH
17   COUNTY DISTRICT ATTORNEY’S OFFICE, 8. NEGLIGENCE
     DAVID DOMINGUEZ, JOHN BABA, JAMES 9. NEGLIGENT SUPERVISION,
18   GOULART, CARLOS G. BOLANOS,        TRAINING, AND RETENTION
     STEPHEN M. WAGSTAFFE, CITY OF HALF
19   MOON BAY, and DOES 1-150,          (42 U.S.C. § 1983 and pendent state claims)

20                Defendants.                    JURY TRIAL DEMANDED

21                                               REQUEST FOR PUNITIVE DAMAGES

22

23

24

25

26
27

28
                                      COMPLAINT FOR DAMAGES
            Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 2 of 19




 1           COME NOW PLAINTIFFS, ESTATE OF SANDRA LEE HARMON, by and through

 2   successor in interest SARAH GATLIFF, and SARAH GATLIFF individually, who make

 3   complaint against each and every Defendant and allege as follows:

 4                                           INTRODUCTION

 5          1.      This civil rights action arises out of the killing of SANDRA LEE HARMON

 6   (“HARMON”) on May 5, 2020, in Half Moon Bay, County of San Mateo, CA. San Mateo

 7   County Deputy Sheriff DAVID DOMINGUEZ (“DOMINGUEZ”) fired first at Ms. HARMON,

 8   a mentally ill woman, who then fired harmlessly away from him and in the air. Then, as she

 9   stood obeying his commands, with her arms and the shotgun above her head and her back to him,

10   DOMINGUEZ shot her fatally in the back despite the fact that she was not an imminent threat to

11   him or anyone else. Even though she was fatally wounded, Ms. HARMON would continue to

12   live and to suffer for several more minutes. San Mateo County Deputy Sheriff JOHN BABA

13   (“BABA”) joined the scene, firing three rounds into Ms. Harmon in various parts of her body. In

14   all, Ms. HARMON was shot eight times. The San Mateo County Coroner’s Office, who deemed

15   the killing a homicide, found DOMINGUEZ’ first shot to the back was the fatal one, in

16   combination with one other shot to her back and an additional shot to the left side of her torso.

17          2.      Ms. HARMON was a loving mother to SARAH GATLIFF, and she was loved

18   deeply in return. Her death has been an immeasurable loss and sadness to Ms. GATLIFF.
19          3.       DOMINGUEZ, the San Mateo County deputy sheriff primarily responsible for

20   Plaintiff’s death, violated standard police protocol and that of the SAN MATEO COUNTY

21   SHERIFF’S OFFICE (“SMCSO”) at least twice on the night of the shooting: 1) by failing to wait

22   for back-up to arrive before proceeding to make contact with Ms. HARMON in the RV; and 2)

23   by failing to turn on his body camera when initiating contact with Ms. HARMON, despite

24   having ample time to do so. In the alternative to DOMINGUEZ’ failure to turn on his body

25   camera, DOMINGUEZ turned on his body camera, but the captured footage was not uploaded as

26
                                                                                                         1
27                                           COMPLAINT FOR DAMAGES

28
            Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 3 of 19




 1   required and its existence has been covered-up by all Defendants. In either alternative, on the

 2   night of the shooting, San Mateo County Deputy Sheriff JAMES GOULART (“GOULART”)

 3   was the sergeant in charge at the scene. Inspectors from the SAN MATEO COUNTY

 4   DISTRICT ATTORNEYS’ OFFICE (“SMCDAO”) were also present and took possession of

 5   several items from DOMINGUEZ and BABA, except their body cameras; the deputies

 6   maintained possession and control of those. The footage from BABA’s camera was held by

 7   GOULART and/or BABA and was not uploaded to the investigators until the next day, 12-18

 8   hours after the shooting. Proper chain-of-custody information was not maintained for the BABA

 9   video, nor for the body cameras of DOMINGUEZ or BABA; not by the deputies, GOULART,

10   nor the SMCDA inspectors. At some point in time, the video was altered from high resolution to

11   low resolution by Defendants. DOMINGUEZ then conspired with GOULART, BABA,

12   BOLANOS, and SMCSO in conjunction with SMCDAO and WAGSTAFFE to knowingly

13   publish the low resolution video marked as “unaltered” within the Critical Incident video.

14   Further, these Defendants purposefully failed to include critical audio recordings that

15   demonstrate unequivocally that DOMINGUEZ fired first at Ms. HARMON that night. Acts of

16   spoliation of evidence by all Defendants include but are not limited to: presenting a false

17   statement of facts that includes the narrative that Ms. HARMON fired first, the Incident Report

18   filed by DOMINGUEZ; the Critical Incident video that was created by COUNTY OF SAN
19   MATEO, SMCSO, SMCDAO, BOLANOS, and by contract CITY OF HALF MOON BAY;

20   alteration of the BABA video; faulty and fraudulent investigation by WAGSTAFFE and

21   SMCDAO; and omitting any request for DOMINGUEZ’ body camera records from Axon, the

22   company that controls the information.

23          4.      Although at all relevant times it was well known to Defendants SAN MATEO

24   COUNTY, SMCDAO, SMCSO, CITY OF HALF MOON BAY, WAGSTAFFE and BOLANOS

25   that 80% of all police shootings in the state involve mentally ill people, Defendants SAN

26
                                                                                                       2
27                                            COMPLAINT FOR DAMAGES

28
             Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 4 of 19




 1   MATEO COUNTY, SMCSO, BOLANOS, and CITY OF HALF MOON BAY did not

 2   adequately train Defendants DOMINGUEZ and BABA to deal with mentally ill people in the

 3   community. Instead, Deputies DOMINGUEZ and BABA were instructed repeatedly on tactical

 4   responses involving only the use of lethal force.

 5                                      JURISDICTION & VENUE

 6           5.     This action is brought pursuant to 42 U.S.C. §§ 1983 and the Fourth and

 7   Fourteenth Amendments to the United States Constitution. Jurisdiction is based upon 28 U.S.C.

 8   §§ 1331 and 1343.

 9           6.     The claims alleged herein arose in San Mateo County in the State of California.

10   Venue for this action lies in the United States District Court for the Northern District of

11   California under 28 U.S.C. § 1391(b)(2).

12           7.     Pursuant to Gov. Code Sec. 910, and the Governor’s Executive orders extending

13   the time to submit California government claims, six-months tort claims were timely submitted

14   to the COUNTY OF SAN MATEO on November 4, 2020, and the CITY OF HALF MOON

15   BAY on November 29, 2020, with supplemental tort claims submitted in January and February

16   2021.

17            8.    With respect to Plaintiffs’ supplemental state claims, Plaintiffs request this Court

18   exercise supplemental jurisdiction over such claims as they arise from the same facts and
19   circumstances which underlie the federal claims.

20                                                PARTIES

21            9.    Ms. HARMON was, at all relevant times, a resident of San Mateo County, and is

22   the natural mother of SARAH GATLIFF.

23            10.   The claims made by the ESTATE OF SANDRA LEE HARMON, are brought by

24   and through SARAH GATLIFF, the successor in interest to the Estate of SANDRA LEE

25

26
                                                                                                           3
27                                            COMPLAINT FOR DAMAGES

28
            Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 5 of 19




 1   HARMON pursuant to California Code of Civil Procedure § 377.32. SARAH GATLIFF, an

 2   individual, also brings her own claims for the wrongful killing of her mother.

 3           11.   COUNTY OF SAN MATEO is a public entity situated in the State of California

 4   and organized under the laws of the State of California. COUNTY OF SAN MATEO is

 5   responsible for the actions, omissions, policies, procedures, practices and customs of its various

 6   agents and agencies. At all times relevant to the facts alleged herein, COUNTY OF SAN

 7   MATEO was responsible for assuring that the acts, omissions, policies, procedures, practices

 8   and customs of its employees complied with the laws and the Constitutions of the United States

 9   and of the State of California.

10           12.   SMCSO and SMCDAO are both subdivisions and/or agencies of COUNTY OF

11   SAN MATEO.

12           13.   At all relevant times, BOLANOS was the elected Sheriff of San Mateo County

13   and an agent of SAN MATEO COUNTY.

14           14.   At all relevant times, WAGSTAFFE was the elected District Attorney of San

15   Mateo County and an agent of SAN MATEO COUNTY.

16           15.   At all relevant times, DOMINGUEZ was a deputy sheriff and employee of the

17   COUNTY OF SAN MATEO, acting at the time of the shooting as CITY OF HALF MOON

18   BAY police, by contract between the SMCSO and the CITY OF HALF MOON BAY.
19          16.    At all relevant times, BABA was a deputy sheriff and employee of the COUNTY

20   OF SAN MATEO, acting at the time of the shooting as CITY OF HALF MOON BAY police, by

21   contract between the SMCSO and the CITY OF HALF MOON BAY.

22          17.    At all relevant times, GOULART was a deputy sheriff with the rank of sergeant

23   and employee of the COUNTY OF SAN MATEO, acting at the time of the shooting as CITY OF

24   HALF MOON BAY police, by contract between the SMCSO and the CITY OF HALF MOON

25   BAY.

26
                                                                                                          4
27                                          COMPLAINT FOR DAMAGES

28
           Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 6 of 19




 1          18.    The true names and capacities, whether individual, corporate, associate or

 2   otherwise, of Defendants DOES 1 through 150, inclusive, are unknown to the Plaintiffs, who

 3   therefore sue said Defendants by such fictitious names. Defendants DOES 1 through 150, and

 4   each of them, were responsible in some manner for the injuries and damages alleged herein.

 5   Plaintiffs are informed and believe and thereupon allege upon information and belief that each of

 6   them is responsible, in some manner, for the injuries and damages alleged herein.

 7           19.   In doing the acts and/or omissions alleged herein, the individual Defendants,

 8   including DOES 1 through 150, acted in concert with each of the other Defendants herein.

 9           20.   At all relevant times, BOLANOS acted under color of state law in the course and

10   scope of his duties as the Sheriff of San Mateo County.

11           21.   At all relevant times, WAGSTAFFE acted under color of state law in the course

12   and scope of his duties as the Sheriff of San Mateo County.

13           22.   At all relevant times, DOMINGUEZ, BABA and GOULART acted under color of

14   state law in the course and scope of their duties as agents and employees of the COUNTY OF

15   SAN MATEO.

16           23.   Each of the Defendants caused and is responsible for the unlawful conduct

17   resulting in the death of SANDRA LEE HARMON by personally participating in the conduct,

18   or acting jointly and in concert with others who did so; or by authorizing, acquiescing or failing
19   to take action to prevent the unlawful conduct; or by promulgating policies and procedures

20   pursuant to which the unlawful conduct occurred; or by failing and refusing to initiate and

21   maintain adequate supervision, discipline, and/or training; or by liability through contractual

22   relations.

23

24

25           ///

26
                                                                                                          5
27                                          COMPLAINT FOR DAMAGES

28
           Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 7 of 19




 1                                      STATEMENT OF FACTS

 2           24.   SANDRA LEE HARMON was fifty-six years old when she was killed by San

 3   Mateo County Deputy Sheriff DOMINGUEZ. Plaintiff was a functional member of society

 4   despite her mental illness. She had no history of violence or arrest.

 5           25.   On May 5, 2020, Ms. HARMON became agitated about an impending “race war”

 6   and began walking around downtown Half Moon Bay to warn people to be safe. At the time,

 7   she was seen carrying a shotgun in a non-threatening position and a bottle of wine. A witness

 8   called 9-1-1 from downtown and told the operator what was happening and reported under

 9   questioning that she had not been threatened in any way. In fact, just the opposite, she said Ms.

10   HARMON was warning people to be safe.

11           26.   Within minutes of the 9-1-1 call, San Mateo County Sheriff deputies, including

12   DOMINGUEZ, acting as de facto Half Moon Bay Police, arrived downtown and began asking

13   people if they had seen Ms. HARMON. Deputies also found the 9-1-1 caller, who provided no

14   further information, but while interviewing her another male individual approached and

15   mentioned the “trailer behind Pasta Moon” (the “RV”) as a possible location for HARMON.

16   Deputies searched downtown for more than 20 minutes but did not find Ms. HARMON. Then,

17   for reasons unknown, DOMINGUEZ proceeded alone to Pasta Moon restaurant to check the

18   RV.
19           27.   DOMINGUEZ, who had been on the force for at least 20 months at the time,

20   drove to Pasta Moon restaurant where there was a lone RV in the rear corner of the parking lot.

21   For reasons unknown and in violation of San Mateo County Sheriff protocol and basic policing

22   protocol, DOMINGUEZ failed to request or to wait for back-up before approaching the RV. He

23   pounded on the side of the RV and ordered the occupants to exit. Ms. HARMON looked out the

24   side door and exited the RV holding the shotgun in a non-threatening position. DOMINGUEZ

25   immediately panicked and began retreating backwards towards his vehicle as he discharged three

26
                                                                                                         6
27                                          COMPLAINT FOR DAMAGES

28
            Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 8 of 19




 1   rounds in quick succession, possibly wounding her in her right arm, even though Ms. HARMON

 2   had not fired the shotgun. Ms. HARMON discharged two rounds harmlessly into the air in a

 3   direction toward the restaurant and away from DOMINGUEZ, who was moving to the front of

 4   his vehicle. Ms. HARMON then emerged from behind the RV and DOMINGUEZ began rapidly

 5   shooting at her while simultaneously shouting orders. DOMINGUEZ ordered Ms. HARMON to

 6   stand holding the shotgun with both hands over her head and her back to the deputy. Ms.

 7   HARMON immediately complied. When DOMINGUEZ fired his fourth shot into HARMON

 8   she had her back to DOMINGUEZ, with her arms above her head and the shotgun held

 9   horizontally in both hands so it was impossible to fire. At the moment of the fifth and final shot

10   of the series, the shotgun was laying approximately four to six feet away from her, having fallen

11   from above her head on the fourth shot.

12          28.     Since she had just been shot while complying with orders, Ms. HARMON

13   understandably reacted in fear as BABA and DOMINGUEZ both continued to shout at her. First

14   she attempted to flee, but realizing she had no escape she turned back towards the deputies and

15   screamed at them in frustration. She then ran back to the shotgun that was lying on the ground

16   from where she had dropped it and as she reached down she was shot an additional 6 times by

17   both deputies. But for the wrongful actions of DOMINGUEZ, Ms. HARMON would not have

18   felt the need to react as she did; attempting to protect herself from further attack by
19   DOMINGUEZ.

20          29.     These events were partially captured on both the body-worn camera of BABA,

21   who arrived on the scene after the shooting had begun, and audio recording devices from BABA

22   and other deputies. BABA’s video shows HARMON with her hands above her head and her

23   back to DOMINGUEZ for several seconds proceeding and at the moment she is fatally wounded.

24          30.      The audio files obtained from the recording devices of BABA and other deputies

25   all confirm that DOMINGUEZ discharged his weapon three times prior to any shots that Ms.

26
                                                                                                          7
27                                            COMPLAINT FOR DAMAGES

28
            Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 9 of 19




 1   Harmon might have fired, despite DOMINGUEZ and the other Defendants falsely reporting that

 2   Ms. HARMON fired first.

 3          31.     In the official investigation by the SMCDAO and WAGSTAFFE, DOMINGUEZ’

 4   violations of protocol are purposefully not cited as violations of protocol: failure to turn on his

 5   body camera when initiating contact and failure to call in and wait for back-up at the scene. The

 6   body camera violation was dismissed as an acceptable mistake, despite the fact DOMINGUEZ

 7   initiated the contact while under no time pressure at all, while the failure to wait for back-up was

 8   simply ignored. Then, in furtherance of the wrongdoing, SMCDAO and WAGSTAFFE refused

 9   to subpoena Axon camera log files to determine if DOMINGUEZ’ body camera or vehicle

10   cameras had actually been activated, instead saying the investigators took DOMINGUEZ “at his

11   word,” even though he was the person being investigated. Unbelievably, they did not consider

12   audio files from the Deputies’ cars and cameras that were readily available. Failing to subpoena

13   the records and consider the audio files were purposeful acts to assist in concealing, suppressing,

14   or destroying certain facts and records and spoliating the evidence.

15          32.     Also omitted in WAGSTAFFE’S official investigation report was any discussion

16   of why DOMINGUEZ fired his weapon first and why he fired at a person standing with her arms

17   above her head and her back to the deputy. These acts further demonstrate the relationship of

18   conspiracy and convenience between the SMCDAO, DOMINGUEZ, WAGSTAFFE,
19   BOLANOS, and the other Defendants. All of these acts were performed in violation of duties,

20   laws, and/or to mislead the public about the killing of Ms. HARMON.

21          33.     The most egregious public-facing act of SMCDAO and WAGSTAFFE, done in

22   concert with the SMCSO, DOMINGUEZ and BABA, was the release of the “Critical Incident

23   Video” on the SMCSO website on June 15, 2020. This video primarily contains the BABA body

24   camera footage of the shooting with BOLANOS talking. In the presentation to the public,

25   BABA’s video of the shooting is presented in low resolution although it had been shot in high

26
                                                                                                            8
27                                            COMPLAINT FOR DAMAGES

28
           Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 10 of 19




 1   resolution and it is specifically labeled “Unaltered.” It had been altered by reducing the bit-rate

 2   to less than 50% of the original, making the video grainy and pixilated. This act of spoliating

 3   evidence and then presenting it as “unaltered” was done purposefully to mislead the public and to

 4   suppress certain facts and actions of the Sheriff’s deputies with regard to the shooting of Ms.

 5   HARMON. These acts violate both state and federal law and were done in concert with all other

 6   Defendants.

 7          34.     In the alternative to DOMINGUEZ’ violation for failure to turn on his body

 8   camera, DOMINGUEZ did turn his body camera on as he approached the RV at Pasta Moon

 9   restaurant, and captured the entire scene involving Ms. HARMON’s shooting from his body

10   camera. In violation of law, procedure and protocol, DOMINGUEZ then took steps, in collusion

11   with all other Defendants, to conspire to conceal, suppress, and/or destroy the evidentiary video

12   footage so that it was not available for review. WAGSTAFFE and BOLANOS are both aware

13   the footage exists or existed, or they failed to take reasonable steps to determine if the footage

14   exists or existed, and then misrepresented to the public the thoroughness of the investigation and

15   the non-existence of DOMINGUEZ’ body camera footage. This was done for purposes of

16   concealing facts and suppressing or altering evidence.

17                                     STATEMENT OF DAMAGES

18          35.     As a result of the acts and/or omissions alleged herein, Plaintiff SANDRA LEE
19   HARMON, bringing this action by and through her Estate, suffered general damages including

20   extreme and severe pain and suffering, both physical and mental, in an amount to be determined

21   according to proof.

22          36.     As a result of the acts and/or omissions alleged herein SARAH GATLIFF, an

23   individual, was deprived of familial association with her mother, including the loss of her

24   comfort and society in an amount to be determined according to proof. Further, GATLIFF

25   suffered extreme emotional distress at the release of the distorted Critical Incident video.

26
                                                                                                           9
27                                            COMPLAINT FOR DAMAGES

28
              Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 11 of 19




 1            37.   The acts and omissions of Defendants COUNTY OF SAN MATEO, SMCSO,

 2   SMCDAO, DOMINGUEZ, BABA, BOLANOS, WAGSTAFFE, and CITY OF HALF MOON

 3   BAY were willful, wanton, reckless, malicious, oppressive and/or done with a conscious or

 4   reckless disregard for the rights of Plaintiffs. Plaintiffs therefore pray for an award of punitive

 5   and exemplary damages against these Defendants in an amount according to proof.

 6            38.   Plaintiffs have retained private counsel to represent them in this matter and are

 7   entitled to an award of attorneys’ fees and costs.

 8                                         CAUSES OF ACTION

 9                                     FIRST CAUSE OF ACTION

10      [42 U.S.C. § 1983 – EXCESSIVE FORCE – DEFENDANTS DOMINGUEZ AND BABA]

11            39.   Plaintiffs hereby re-allege and incorporate by reference as though fully set forth

12   herein all prior paragraphs of this Complaint.

13            40.   Defendants DOMINGUEZ and BABA violated SANDRA LEE HARMON’s

14   right to be free from excessive and unreasonable force as guaranteed by the First and Fourth

15   Amendments to the United States Constitution.

16            41.   An objectively reasonable officer would have known that the use of excessive and

17   unreasonable force on SANDRA LEE HARMON would cause severe and excruciating pain and

18   suffering and death.
19            42.   Defendants DOMINGUEZ and BABA acted willfully, wantonly, maliciously,

20   oppressively, and with conscious disregard to Plaintiff’s rights.

21            43.   These Defendants’ misconduct caused Plaintiff to suffer excruciating pain, mental

22   anguish, and fear before she died.

23   WHEREFORE, Plaintiff Estate of SANDRA LEE HARMON prays for relief as hereinafter set

24   forth.

25

26
                                                                                                           10
27                                            COMPLAINT FOR DAMAGES

28
           Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 12 of 19




 1                                    SECOND CAUSE OF ACTION

 2                [42 U.S.C. § 1983 – DEPRIVATION OF FAMILIAL ASSOCIATION –

 3                             DEFENDANTS DOMINGUEZ AND BABA]

 4          44.     Plaintiffs hereby re-allege and incorporate by reference as though fully set forth

 5   herein all prior paragraphs of this Complaint.

 6          45.     By and through the acts and omissions alleged herein, Defendants DOMINGUEZ

 7   and BABA deprived Plaintiffs of the familial relationship between mother and daughter, thereby

 8   violating both Plaintiffs’ rights under the First and Fourteenth Amendments to the Constitution

 9   of the United States. These Defendants acted with deliberate indifference and/or a purpose to

10   harm SANDRA LEE HARMON, thus causing her death.

11   WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

12                                     THIRD CAUSE OF ACTION

13                         [42 U.S.C. § 1983 – SPOLIATION OF EVIDENCE -

14                                          ALL DEFENDANTS]

15          46.     Plaintiffs hereby re-allege and incorporate by reference as though fully set forth

16   herein all prior paragraphs of this Complaint.

17          47.     By and through the acts and omissions alleged herein, Defendants and each of

18   them acted individually and in concert to suppress, tamper with, change, and/or conceal pertinent
19   evidence instead putting forth a knowingly false narrative. This was known by DOMINGUEZ,

20   BABA, GOULART, and possibly other deputies present that night. This false information

21   became known to BOLANOS, WAGSTAFFE, SMCDAO, and SMCSO, who acted or omitted

22   actions to further spoliate the evidence. The deliberate and intentional acts of spoliation include

23   but are not limited to: actively concealing the evidence that showed that DOMINGUEZ fired

24   first, including audio and video files, as well as actively working to alter, suppress and/or

25   eliminate entirely the footage of Ms. HARMON being shot in the back by DOMINGUEZ while

26
                                                                                                           11
27                                            COMPLAINT FOR DAMAGES

28
           Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 13 of 19




 1   she was unarmed. Finally, all Defendants were involved with the filing of multiple incident

 2   reports and the publication of the Critical Incident video, all of which stated known inaccuracies.

 3   WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

 4                                   FOURTH CAUSE OF ACTION

 5                                  [42 U.S.C. § 1983 – CONSPIRACY –

 6                                          ALL DEFENDANTS]

 7          48.     Plaintiffs hereby re-allege and incorporate by reference as though fully set forth

 8   herein all prior paragraphs of this Complaint.

 9          49.     Through their collective acts and actions, SMCSO, BOLANOS, DOMINGUEZ,

10   BABA, and GOULART agreed with SMCDAO and WAGSTAFFE, and CITY OF HALF

11   MOON BAY to present inaccurate facts to the family of Ms. HARMON, knowingly present a

12   false narrative to the public, alter video and present it as “unaltered”, suppress pertinent audio

13   and video files for the purpose of concealing Defendants’ wrongdoing and to avoid civil and

14   criminal liability. Acting in furtherance of the conspiracy, Defendants presented false reports,

15   spoke falsely to the public, published the altered Critical Incident video, and omitted audio files.

16   All acts and omissions were done with knowledge and intent.

17   WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

18                                     FIFTH CAUSE OF ACTION
19    [42 U.S.C. §1983 – SUPERVISORY LIABILITY – DEFENDANT CARLOS G. BOLANOS]

20          50.     Plaintiffs hereby re-allege and incorporate by reference as though fully set forth

21   herein all prior paragraphs of the Complaint.

22          51.     In 2016, Defendant BOLANOS was elected Sheriff of San Mateo County after

23   serving as undersheriff for nine years, where he ran the day-to-day operations of the office. In

24   these capacities, Defendant BOLANOS was on notice for many years that 80% of all police

25   shootings involve mentally ill individuals. Despite this knowledge and experience, BOLANOS

26
                                                                                                            12
27                                            COMPLAINT FOR DAMAGES

28
              Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 14 of 19




 1   failed to train his deputies, including DOMINGUEZ and BABA, in tactics to deal with mentally

 2   persons, de-escalation tactics, and the use of non-lethal force with such persons. Such training is

 3   basic, usual, and necessary in the course of running a Sheriff’s office. Failing to provide

 4   adequate training to his deputies led to DOMINGUEZ responding with lethal force to Ms.

 5   HARMON as she stood with her hands above her head and her back to DOMINGUEZ

 6   complying with his orders.

 7            52.   BOLANOS knew that DOMINGUEZ was improperly trained and as a direct

 8   result would be unable to properly handle a situation like that of May 5, 2020, in Half Moon

 9   Bay, yet he failed to take any remedial steps to prevent such lethal encounters, constitutional

10   violations, and improper policing of the community. Defendant BOLANOS engaged in conduct

11   through these acts and omissions that demonstrated a reckless and callous indifference to the

12   rights of the public he was elected to serve, including SANDRA LEE HARMON.

13            53.   The conduct of Defendant BOLANOS was so closely related to the deprivation of

14   Plaintiffs’ rights as to have been the moving force that caused Ms. HARMON’s suffering and

15   death.

16   WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

17                                    SIXTH CAUSE OF ACTION

18   [42 U.S.C. §1983 – MUNICIPAL LIABILITY FOR UNCONSTITUTIONAL CUSTOMS AND
19                       PRACTICES – DEFENDANTS COUNTY OF SAN MATEO

20                                 AND CITY OF HALF MOON BAY]

21            54.   Plaintiff hereby re-alleges and incorporates through reference all prior paragraphs

22   of the Complaint.

23            55.   On or before May 5, 2020, and prior to Ms. HARMON’s death, Defendant

24   COUNTY OF SAN MATEO and CITY OF HALF MOON BAY were aware that San Mateo

25   County Sheriff’s deputies were improperly trained, engaged in a custom and practice of reckless

26
                                                                                                           13
27                                           COMPLAINT FOR DAMAGES

28
           Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 15 of 19




 1   and dangerous use of violence especially when dealing with mentally ill persons, and that

 2   DOMINGUEZ and BABA were improperly trained and thus would cause escalation of the

 3   situations they responded to. Further, nearly all training they did receive focused on lethal force

 4   as the only alternative.

 5          56.      Through its final policymakers the COUNTY OF SAN MATEO and CITY OF

 6   HALF MOON BAY, acting with deliberate indifference to the rights of Ms. HARMON and her

 7   family, and of the public in general, knowingly maintained, enforced, and applied customs and

 8   practices of:

 9          a. Encouraging, accommodating, or ratifying DOMINGUEZ’s use of excessive,

10   unreasonable, and deadly force against mentally ill persons.

11          b. Encouraging, accommodating, or facilitating a code of silence among deputies,

12   employees, and supervisors, pursuant to which false reports were generated, evidence was

13   spoliated, excessive and unreasonable force was covered up, whistleblowers were punished, and

14   internal and District Attorney investigations were performed with predetermined outcomes.

15   Further, vital evidence was purposefully not requested or sought in the investigation of the

16   shooting by the SMCDAO and WAGSTAFFE, and instances of perjury and dishonesty were

17   ignored.

18          c.       Employing and retaining deputies such as DOMINGUEZ and BABA, who the
19   County knew, or in the exercise of reasonable care should have known, were violent, abused

20   their authority, and mistreated members of the public, especially those with mental illness.

21          d.       Inadequately supervising, training, and disciplining deputies including

22   DOMINGUEZ and BABA, who the County knew, or in the exercise of reasonable care should

23   have known, would improperly escalate any confrontation, would improperly use lethal force,

24   would be violent, would abuse their authority, and would mistreat members of the public.

25

26
                                                                                                           14
27                                           COMPLAINT FOR DAMAGES

28
           Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 16 of 19




 1          e.        Maintaining grossly inadequate procedures for reporting, supervising,

 2   investigating, reviewing, disciplining and controlling reckless and intentional misconduct by

 3   deputies, especially by using the SMCDAO to investigate all police shootings and failing to

 4   follow minimally sufficient investigation protocols and procedures.

 5          f.        NEVER disciplining deputies for excessive force, no matter the circumstances,

 6   thereby adopting a de facto policy that deputies would never be disciplined no matter how much

 7   force they used. Deputy DOMINGUEZ was aware of this practice.

 8          57.       By reason of the aforementioned customs and practices, SANDRA LEE

 9   HARMON was grievously injured and subjected to unbearable and excruciating physical and

10   mental pain and suffering, before being ultimately killed.

11          58.       COUNTY OF SAN MATEO through officials named and unnamed had actual or

12   constructive knowledge of the constitutionally deficient customs and practices alleged above.

13   Yet despite this knowledge, COUNTY OF SAN MATEO accepted and condoned these illegal

14   customs and practices, thereby ratifying them, and acted with deliberate indifference to the

15   foreseeable effects and consequences of these policies with respect to rights of Ms. HARMON,

16   her family, and the general public.

17          59.       These customs and practices were so closely related to the deprivation of

18   Plaintiffs’ rights as to be the moving force that caused the ultimate injuries to SANDRA LEE
19   HARMON.

20          60.       By reason of the aforementioned acts and omissions, SANDRA LEE HARMON

21   was killed, and her daughter suffered the irreparable loss of her love, affection, society, and

22   moral support.

23   WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

24

25

26
                                                                                                       15
27                                            COMPLAINT FOR DAMAGES

28
           Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 17 of 19




 1                                       PENDENT STATE CLAIMS

 2                                    SEVENTH CAUSE OF ACTION

 3          [WRONGFUL DEATH/NEGLIGENCE PER SE – DEFENDANTS COUNTY OF

 4                                   SAN MATEO AND DOMINGUEZ]

 5             61.    Plaintiff hereby re-alleges and incorporates through reference all prior paragraphs

 6   of the Complaint.

 7             62.    Defendant DOMINGUEZ, while working in the course and scope of his

 8   employment as a San Mateo County deputy sheriff, employed negligent tactics and intentionally

 9   and/or without due care killed SANDRA LEE HARMON. Plaintiff’s death directly resulted from

10   DOMINGUEZ’s unsafe, improper, unnecessary, and negligent acts, and as a result of these

11   intentional and negligent acts, SANDRA LEE HARMON suffered serious physical and mental

12   injuries and ultimately died. DOMINGUEZ lacked any reasonable justification for killing

13   SANDRA LEE HARMON.

14             63.    DOMINGUEZ’s actions were in direct violation of Cal. Pen. Code § 835(a), use

15   of force by a police officer.

16             64.    DOMINGUEZ’s actions were in direct violation of Cal. Pen. Code § 243(d),

17   battery causing serious bodily injury.

18             65..   DOMINGUEZ’s actions were in direct violation of Cal. Pen. Code § 245(a)(1),
19   assault with a deadly weapon.

20             66.    DOMINGUEZ’s actions were in direct violation of Cal. Pen. Code § 245(a)(4),

21   assault with force likely to cause great bodily injury.

22             67.    DOMINGUEZ’s actions were in direct violation of Cal. Pen. Code §§ 192(a),

23   voluntary manslaughter, 192(b), involuntary manslaughter, and/or 187(a), murder in the second

24   degree.

25

26
                                                                                                            16
27                                            COMPLAINT FOR DAMAGES

28
           Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 18 of 19




 1          68.       The violations of these laws were a substantial factor in causing the death of

 2   SANDRA LEE HARMON.

 3          69.       The COUNTY OF SAN MATEO is vicariously liable for the unlawful acts and

 4   omissions of DOMINGUEZ as alleged herein.

 5   WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

 6                                     EIGHTH CAUSE OF ACTION

 7    [NEGLIGENT TRAINING, SUPERVISION, AND RETENTION – DEFENDANT COUNTY

 8                          OF SAN MATEO and CITY OF HALF MOON BAY]

 9          70.       Plaintiff hereby re-alleges and incorporates by reference all prior paragraphs of

10   the Complaint.

11          71.       The COUNTY OF SAN MATEO hired DOMINGUEZ as a Deputy Sheriff.

12          72.       The COUNTY OF SAN MATEO became aware that DOMINGUEZ was unfit to

13   perform the work for which he was hired due to lack of training and experience. Prior to May 5,

14   2020, the COUNTY OF SAN MATEO knew that DOMINGUEZ was not trained, or improperly

15   trained, in dealing with mentally ill persons, as well in de-escalation tactics. Instead of such

16   proper and critical training in the interests of safely serving the mentally ill population of San

17   Mateo County, the COUNTY OF SAN MATEO provided extensive tactical training in how to

18   exert lethal force as the only alternative. Despite this knowledge, the County refused to address
19   DOMINGUEZ’s glaring deficiencies as a deputy sheriff and allowed his dangerousness to go

20   unmitigated, absent appropriate training or discipline. CITY OF HALF MOON BAY is liable

21   through contract.

22          73.       The negligence of the COUNTY OF SAN MATEO in training, supervising, and

23   retaining DOMINGUEZ was a substantial factor in causing the death of SANDRA LEE

24   HARMON.

25   WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

26
                                                                                                          17
27                                             COMPLAINT FOR DAMAGES

28
           Case 3:21-cv-01463-LB Document 2 Filed 03/02/21 Page 19 of 19




 1                                          PRAYER FOR RELIEF

 2           Plaintiff prays for relief as follows:

 3           1.      For compensatory and economic damages according to proof;

 4           2.      For general damages according to proof;

 5           3.      For an award of exemplary or punitive damages against the individual

 6   Defendants;

 7           4.      For an award of attorneys’ fees and costs as permitted by law; and

 8           5.      For such other and further relief as the Court may deem necessary and

 9   appropriate.

10                                        JURY TRIAL DEMANDED

11   Plaintiff hereby requests a jury trial on all issues so triable.

12

13                                                           Respectfully Submitted,
       Dated: 03/01/2021                                     LAW OFFICE OF DAVID R. BUSH
14

15
                                                             By: ________/david r. bush/______________
16                                                              David R. Bush, Attorney for Plaintiffs
                                                                ESTATE OF SANDRA LEE HARMON
17                                                              and SARAH GATLIFF
18
19

20

21

22

23

24

25

26
                                                                                                         18
27                                             COMPLAINT FOR DAMAGES

28
